Citation Nr: 9931526	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  93-11 063	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a heart disorder 
and hypertension.  

2.  Entitlement to service connection for gout.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had honorable active service during periods from 
June 1951 to June 1955, March 1979 to February 1980 and 
October 1980 to October 1983.  He also had service from 
October 1983 to February 1987 from which he received an other 
than honorable discharge.  

This matter came to the Board on appeal from a July 1990 
rating action of the RO.  

The Board remanded the case in May 1995 for further 
development.  



FINDINGS OF FACT

1.  The veteran's current heart disease and hypertension are 
shown to have unequivocally existed prior to his periods of 
military service from March 1979 to February 1980 and October 
1980 to October 1983.  

2.  Neither the veteran's heart disease nor his hypertension 
is shown to have increased in severity beyond normal 
progression during the periods of service from March 1979 to 
February 1980 and October 1980 to October 1983.  

3.  The veteran is not shown to have any current residual 
disability due to gout which had its clinical onset in 
service.  



CONCLUSIONS OF LAW

1.  The veteran's heart disease and hypertension, which 
clearly and unmistakably existed prior to his periods of 
service beginning in March 1979, were not aggravated by those 
periods of honorable service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (1999).  

2.  The veteran's does not have current disability due to 
gout which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records from his first period 
of honorable service extending from June 1951 to June 1955 
are negative for any findings, complaints or treatment for 
the conditions at issue.  

The evidence of record shows that, in July 1977, the veteran 
underwent a coronary artery bypass graft surgery due to 
coronary artery disease.  At that time and in January 1978, 
it was noted that the veteran was taking medication for 
hypertension.  In February 1978, he underwent a repeat 
cardiac catheterization which revealed that the grafts were 
patent.  

In May 1979, during service, the veteran complained of chest 
pain.  In June 1980, the veteran complained of chest pain and 
angina was diagnosed.  A myocardial infarction was 
subsequently ruled out.  It was noted that the veteran was 
taking medication for hypertension and a past history of gout 
was reported.  

In November 1979 the veteran was hospitalized due to chest 
pain.  The pertinent diagnoses were those of atherosclerotic 
heart disease; essential hypertension, controlled; and mild 
hyperuricemia, secondary to diuretic therapy.  The treating 
physician found him to have been unfit for further military 
service.  

In January 1980, he complained of a swollen right ankle.  The 
impression was that of rule out gout, cellulitis and swollen 
ankle of unknown etiology.  

In March 1984, the veteran complained of severe chest pain.  
The diagnosis was that of chest pain, no acute myocardial 
infarction, known coronary artery disease.  

In July 1986, the veteran was again hospitalized for chest 
discomfort.  The diagnosis was that of atypical chest pain, 
hypertension.  Myocardial infarction was ruled out.  

VA treatment records reflect that the veteran underwent 
additional five-vessel bypass surgery in 1988.  

By an administrative decision issued in May 1989, it was 
determined that the claimant's discharge from his period of 
service from October 1983 to February 1987, issued under 
conditions other than honorable (OTH), had been given under 
dishonorable conditions and that the veteran was not entitled 
to VA compensation benefits for disability arising from that 
period of service.  

In a letter dated in November 1992, the commander of the 
339th General Hospital stated that the veteran was on annual 
training in June 1980 and was in the hospital's intensive 
care unit for four days but that all the medical records 
appeared to have been lost.  

A letter dated in October 1995 from William S. Makarowski, 
M.D., was submitted.  The physician stated that the veteran 
informed him that he related his onset of gout to 1977 during 
service in the Army reserves when his big toe began to swell.  
The veteran also stated that he experienced one or two flare 
ups of his gout every year.  The physician stated that the 
veteran's symptoms appeared compatible with probable 
osteoarthritis of the knees and, most likely, gouty arthritis 
of the feet.  

A VA examination joints was conducted in August 1998.  The 
veteran was noted to have normal laboratory values.  The 
examiner noted that the veteran did not complain of any 
disability due to gout.  After a review of the veteran's 
medical records, the examiner opined that the veteran had had 
no acute arthritis due to gout in 11 years and that the 
veteran's current osteoarthritis of his knees was not related 
to gout.  The examiner concluded that another attack of gout 
was unlikely and, if such an attack occurred, it would most 
likely be the result of taking certain diuretic medications.   

A VA heart examination was conducted in August 1998.  The 
diagnoses were those of hypertension, hyperlipidemia, 
degenerative joint disease, coronary artery disease, status 
post-myocardial infarction and two coronary artery bypass 
graft surgeries; and moderate left ventricular dysfunction 
with an ejection fraction of 35 percent.  

A VA cardiac consultation was conducted in November 1998 by 
the examiner who evaluated the veteran during the August 1998 
examination.  The examiner reviewed the veteran's claims file 
and opined that the veteran's hypertension was not incurred 
or exacerbated in service.  She also stated that the 
veteran's hypertension was not poorly controlled in service 
except for the one time when he received dental treatment for 
a toothache.  In addition, she essentially stated that the 
veteran's heart disease was not aggravated by service beyond 
the normal progression of the disease, in that she noted that 
it was unfortunate that some people such as the veteran 
experienced a progression of their coronary artery disease 
for unexplained reasons and that physicians did not know how 
to prevent it from worsening.  

It is essentially contended by and on behalf of the veteran 
that his heart disease, although preexisting his later 
periods of active duty, was aggravated during his subsequent 
service.  He also contends that his hypertension and gout 
were incurred during these period of active service.  

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by active service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. §3.303.  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  38 U.S.C.A. 
§ 1111; 38 C.F.R § 3.304(b).  This presumption may be 
rebutted by clear and unmistakable evidence demonstrating 
that the injury or disease preexisted service.  38 C.F.R 
§ 3.304(b).  Service connection may be granted for a 
disability which preexisted service when there is 
demonstrated an increase in severity of the disorder in 
service.  Aggravation in service is based upon a worsening of 
the preservice condition to the extent that a veteran's 
average earnings capacity has been diminished.  38 U.S.C.A. 
§ 1153; 3.306; Hunt v. Derwinski, 1 Vet. App. 292, 296-297 
(1991).  Temporary or intermittent flare-ups during service 
of a preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted with symptoms, is worsened.  Hunt, 
supra.  

As indicated hereinabove, the veteran had periods of active 
duty from June 1951 to June 1955, March 1979 to February 
1980, and October 1980 to October 1983.  

The veteran also had a period of duty from October 1983 to 
February 1987 which was terminated by discharge under 
conditions other than honorable.  He is not entitled to VA 
benefits based on the latter tour of duty.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.12(d)(4) (1999).  





A.  Heart Disease and Hypertension

There is no evidence of record that the veteran's heart 
disease or hypertension was incurred during his first period 
of service, and the veteran does not contend otherwise.  

The Board notes that the veteran's induction examinations for 
his second and subsequent periods of active duty, if in fact 
any were conducted, are not of record.  Therefore, the Board 
observes that where, as in this case, the report of entrance 
examination is unavailable, the Board must accord the veteran 
the presumption of soundness at service entry, absent clear 
and unmistakable evidence to the contrary.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994) (holding that if 
the entrance examination is unavailable, it cannot penalize 
the veteran in favor of whom all doubts are to be resolved).  
Accordingly, since the veteran is entitled to the presumption 
of soundness at service entry, clear and unmistakable 
evidence is required to rebut this presumption.  See 
38 C.F.R. § 3.304(b), supra.

The record indicates that the veteran had coronary artery 
disease necessitating coronary artery bypass graft surgery in 
1977 prior to his later periods of active duty.  At the time, 
it was also noted that the veteran was taking 
antihypertensive medication.  In addition, the examiner who 
performed the 1998 cardiac examination and consultation 
opined that the veteran's heart disease and hypertension 
preexisted his service.  This evidence clearly and 
unmistakably establishes that the veteran had heart disease 
and hypertension prior to the later periods of active 
service.  

The Board also notes the opinion of the VA examiner who 
conducted the August 1998 examination that the veteran's 
heart disease and hypertension were not exacerbated by the 
veteran's second and subsequent periods of service beyond the 
normal progression of the conditions.  Therefore, the Board 
finds that the service connection for heart disease and 
hypertension is not warranted on the basis of inservice 
aggravation.  

The Board notes the veteran's assertions that his heart 
disease, although preexisting his active duty, had been 
aggravated by his subsequent service; and that his 
hypertension was incurred during his second period of 
service.  However, being a layman, he has no competence to 
give a medical opinion on etiology of a condition or whether 
it was exacerbated during service beyond the normal 
progression of the disease.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The preponderance of the evidence is against the claims for 
service connection for heart disease and hypertension.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


B.  Gout

The Board notes that the examiner who conducted the August 
1998 VA joints examination, stated that the veteran did not 
have any symptomatology related to gout and had not had an 
attack of gout during the past 11 years, and concluded that 
the veteran did not have any residuals of gout.  The Board 
places greater probative weight on this opinion than the 
opinion of Dr. Makarowski, who stated that the veteran had 
gouty arthritis of the feet, as he relied on the history 
given by the veteran and he did not discuss the reasoning 
upon which the assumption was based.  Generally, when a 
medical opinion relies at least partially on the veteran's 
rendition of his medical history, the Board is not bound to 
accept the medical conclusion, as it has no greater probative 
value than the facts alleged by the veteran.  Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  

As the veteran is not shown to have currently demonstrated 
residual disability related to gout, service connection for 
the condition is not warranted.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  

The preponderance of the evidence is against the claim for 
service connection for gout.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.  



ORDER

Service connection for heart disease and hypertension is 
denied.  

Service connection for gout is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

